COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 RAYMUNDO CARRANZA,                             §              No. 08-16-00298-CR

                      Appellant,                §                 Appeal from the

 v.                                             §               409th District Court

 THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                   §               (TC# 20150D00299)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until July 2, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, Appellant’s attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before July 2, 2018.

       IT IS SO ORDERED this 21st day of June, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.